DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6 and 8-10 have been considered but are moot on grounds of new rejection.
The drawings objection of May 17, 2021 is maintained due to the fact that all claimed subject matter has not been shown in the figures.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein vinyl groups are located on the surface of the body layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (CN 107046106 A).
In regards to claim 1, Hong (Abstract, summary of invention, detailed description, Figs. 1, 2 and associated text) discloses a back plate for OLED display substrate comprising: a pixel definition layer (items 210 plus 220), wherein the pixel definition layer comprises a body layer (item 210) and an interface layer (item 220) disposed on the surface of the body layer (item 210), and the interface layer (item 220) comprises a temperature responsive material (poly(N-isopropyl acrylamide)) and exhibits different lyophilic or lyophobic properties with respect to a functional layer of the OLED depending on the temperature of the interface layer (item 220, summary of invention, detailed description), or wherein vinyl groups (polymethyl vinyl ether) are located on the surface of the body layer (item 210), and the vinyl group reacts with the temperature responsive material (poly(N-isopropyl acrylamide)) to the surface of the body layer (item 210), so as to form the interface layer (item 220).  Examiner notes that reaction between the vinyl group and the temperature responsive material is a “natural phenomena” when the two are present.  The Applicant has not given a special definition to the term “on”, therefore certain claimed features could be “directly” or “indirectly” on.  Examiner also notes that “the vinyl groups react with the temperature responsive material to bond the temperature responsive material to the surface of the body layer, so as to form the interface layer” are product-by-process limitations.
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the 
	II.    ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A PRIOR ART REJECTION IS MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN NONOBVIOUS DIFFERENCE
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) 
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
In regards to claim 2, Hong (Abstract, summary of invention, detailed description, Figs. 1, 2 and associated text) discloses wherein the interface layer (item 220) exhibits lyophobic to the functional layer of the OLED when the temperature of the interface layer (item 220) exceeds a first predetermined temperature; whereas the interface layer (item 220) exhibits lyophilic to the functional layer of the OLED when the temperature of the interface layer (item 220) is equal to or lower than the first predetermined temperature.
In regards to claim 3, Hong (Abstract, summary of invention, detailed description, Figs. 1, 2 and associated text) discloses wherein the temperature responsive material includes any one of polystyrene-polyvinyl methyl ether, poly(caprolactone-styrene-acrylonitrile) copolymer, poly(raethyl methacrylate -styrene-acrylonitrile) copolymer, poly(N-isopropyl acrylamide) and the combinations thereof.
In regards to claim 6, Hong (Abstract, summary of invention, detailed description, Figs. 1, 2 and associated text) discloses wherein the temperature responsive material is attached to the (item 210) by coupling reaction, so as to form the interface layer (item 220).  The Examiner notes that “wherein the temperature responsive material is attached to the body layer by coupling reaction, so as to form the interface layer” are product-by-process limitations.
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
In regards to claim 8, Hong (Abstract, summary of invention, detailed description, Figs. 1, 2 and associated text) discloses wherein the interface layer (item 220) exhibits lyophobic to the functional layer of the OLED when the temperature of the interface layer (item 220) is lower than a second predetermined temperature; the interface layer (item 220) exhibits lyophilic to the functional layer of the OLED when the temperature of the interface layer (item 220) is higher than the second predetermined temperature; and the interface layer (item 220) comprises a temperature responsive material (poly(N-isopropyl acrylamide and polymethyl vinyl ether).  Examiner recognizes poly(N-isopropyl acrylamide) to be a functional equivalent to  polystyrene-polyisoprene, poly(ethylene oxide)~poly(propylene oxide) and  polyisobutylene-polydimethylsiioxane, as supported by Applicant’s own claim 3.

	It would have been obvious to modify the invention to include a temperature sensitive material selected from any one of polystyrene-polyisoprene, poly(ethylene oxide)-poly(propylene oxide), polyisobutylene-polydimethylsiioxane and the combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 9, Hong (Abstract, summary of invention, detailed description, Figs. 1, 2 and associated text) discloses an OLED display substrate comprising the back plate according to claim 1, and a plurality of functional layers including a plurality of common layers and a light emitting layer located between two common layers.
In regards to claim 10, Hong (Abstract, summary of invention, detailed description, Figs. 1, 2 and associated text) discloses display device comprising the OLED display substrate according to claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        January 4, 2022